Exhibit 10.01

 

February 21, 2006

 

Adelphia Communications Corporation
Extended DIP Facility
Commitment Letter

 

 

Adelphia Communications Corporation

UCA LLC

Century Cable Holdings, LLC

Century-TCI California, L.P.

Olympus Cable Holdings, LLC

FrontierVision Operating Partners, L.P.

ACC Investment Holdings, Inc.

Parnassos, L.P.

Arahova Communications, Inc.

Adelphia California Cablevision, LLC

 

c/o Adelphia Communications Corporation
5619 DTC Parkway
Greenwood Village, CO 80111

 

Attention:             William T. Schleyer, Chairman & Chief Executive Officer
Vanessa A. Wittman, Executive Vice President & Chief Financial Officer

 

Ladies and Gentlemen:

 

You have advised JPMorgan Chase Bank, N.A. (“JPMCB”), Citicorp North
America, Inc. (“CNAI”), J.P. Morgan Securities Inc. (“JPMSI”) and Citigroup
Global Markets Inc. (“CGMI”) (collectively, “us”) that Adelphia Communications
Corporation (“Adelphia”) and certain of its subsidiaries (collectively, the
“Debtor Entities”) have commenced voluntary cases (the “Bankruptcy Cases”) under
Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”). You have further advised us that you wish to extend the
maturity date of your senior secured super-priority debtor-in-possession credit
facilities currently evidenced by the Third Amended and Restated Credit and
Guaranty Agreement dated as of February 25, 2005 among you, the guarantors
listed therein (collectively with you, the “Credit Parties”), the lenders party
thereto, JPMCB, as administrative agent, CGMI, as syndication agent, JPMSI and
CGMI, as joint bookrunners and co-lead arrangers, CNAI, as collateral agent,
Wachovia Bank, N.A., as co-syndication agent, and The Bank of Nova Scotia, Bank
of America, N.A. and General Electric Capital Corporation, as co-documentation
agents (as in effect on the date hereof, the “Existing DIP Facility”). Such
facilities, as extended as contemplated hereby, are referred to herein as the
“Extended DIP Facility”. The consummation of the Extended DIP Facility and all
related transactions are collectively referred to herein as the “Transaction”.
All capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Term Sheet (as defined below).

 

In connection with the foregoing, you have requested that (i) JPMSI and CGMI
agree to structure, arrange and syndicate the Extended DIP Facility, (ii) each
of JPMCB and CNAI commits to provide $125,000,000 of the Extended DIP Facility,
(iii) JPMCB agrees to serve as the administrative

 

--------------------------------------------------------------------------------


 

agent for the Extended DIP Facility and (iv) CNAI agrees to serve as the
collateral agent for the Extended DIP Facility.

 

JPMSI and CGMI are pleased to advise you that they are willing to act as the
exclusive arrangers for the Extended DIP Facility. Furthermore, each of JPMCB
and CNAI (each, a “Lead Lender”) is pleased to advise you of its commitment to
provide $125,000,000 of the Extended DIP Facility, in each case upon the terms
and subject to the conditions set forth or referred to in this commitment
letter, including in the Summary of Terms and Conditions attached hereto as
Exhibit A (the “Term Sheet”), it being understood and agreed that terms and
conditions not specifically addressed in the Term Sheet shall be substantially
identical to the terms and conditions set forth in the Existing DIP Facility.
The commitments of each Lead Lender hereunder are several and not joint. If you
accept this commitment letter (together with the Term Sheet, the “Commitment
Letter”), the date of the closing of the Extended DIP Facility is referred to
herein as the “Closing Date”.

 

It is agreed that (i) JPMCB will act as the sole and exclusive administrative
agent for the Extended DIP Facility, (ii) CNAI will act as the sole and
exclusive collateral agent for the Extended DIP Facility and (iii) JPMSI and
CGMI will act as joint bookrunners and co-lead arrangers for the Extended DIP
Facility (in such capacity, the “Co-Lead Arrangers”). In such capacities and
subject to the terms hereof, each Co-Lead Arranger and each Lead Lender will
perform the duties and exercise the authority customarily performed and
exercised by it in the roles assigned to it pursuant to the terms hereof.

 

Subject to the terms hereof, the Co-Lead Arrangers intend to syndicate the
Extended DIP Facility to a group of financial institutions and other entities
(together with the Lead Lenders, the “Lenders”) identified by the Co-Lead
Arrangers in consultation with Adelphia. In furtherance of the foregoing, but
subject to the terms hereof, the Co-Lead Arrangers will manage all aspects of
the syndication in consultation with you, including decisions as to the
selection of institutions to be approached and when they will be approached, the
time and acceptance of commitments, naming rights, the final allocation of
commitments, the amount and distribution of fees and other matters customarily
associated with a syndication of a facility of this type. You agree that except
as provided herein, no other agents, co-agents or arrangers will be appointed,
no other titles will be awarded and no compensation (other than that expressly
contemplated by the Term Sheet and the Fee Letter (as hereinafter defined)) will
be paid in connection with the Extended DIP Facility unless the Co-Lead
Arrangers and Adelphia shall so agree, it being agreed that the consent of the
Co-Lead Arrangers or Adelphia, as the case may be, to the matters set forth in
this sentence shall not be unreasonably withheld, conditioned or delayed.

 

The Co-Lead Arrangers intend to commence syndication efforts promptly upon the
execution of this Commitment Letter by all of the parties hereto, and you agree
to use your commercially reasonable efforts to assist the Co-Lead Arrangers in
completing a syndication reasonably satisfactory to them. Such assistance shall
include (i) your using commercially reasonable efforts to ensure that the
syndication efforts benefit materially from your Existing DIP Facility lending
relationships, (ii) direct contact between senior management and advisors of the
Credit Parties and the proposed Lenders, (iii) the hosting, with either of the
Co-Lead Arrangers, of one or more meetings of prospective Lenders and (iv) as
set forth in the next paragraph, assistance in the preparation of materials to
be used in connection with the syndication (collectively with the Term Sheet,
the “Information Materials”).

 

You will assist us in preparing Information Materials, including Confidential
Information Memoranda, for distribution to prospective Lenders. If requested,
you also will assist us in preparing an additional version of the Information
Materials (the “Public-Side Version”) to be used by prospective Lenders’
public-side employees and representatives (“Public-Siders”) who do not wish to
receive material non-public information (within the meaning of United States
federal securities laws) with respect to the

 

 

2

--------------------------------------------------------------------------------


 

Credit Parties, their affiliates and any of their respective securities (“MNPI”)
and who may be engaged in investment and other market related activities with
respect to the Credit Parties’ or their affiliates’ securities or loans. Before
distribution of any Information Materials, you agree to execute and deliver to
us (i) a letter in which you authorize distribution of the Information Materials
to a prospective Lender’s employees willing to receive MNPI (“Private-Siders”),
subject to either (A) their agreement (including, without limitation, a click-on
agreement on Intralinks) to maintain any such Information Materials in
confidence or (B) such Information Materials containing a provision that binds
the recipient of such Information Materials to the confidentiality provisions
contained therein, (ii) a separate letter in which you authorize distribution of
the Public-Side Version of the Confidential Information Memoranda to
Public-Siders and represent that no MNPI is contained therein and (iii) with
respect to the Public-Side Version of any other Information Materials to be
distributed to Public-Siders, a written confirmation in which you authorize
distribution of the Public-Side Version of such other Information Materials to
Public Siders and represent that no MNPI is contained therein.

 

You agree that the following documents may be distributed to both Private-Siders
and Public-Siders, unless you advise the Co-Lead Arrangers in writing (including
by email) within a reasonable time prior to their intended distribution that
such materials should only be distributed to Private-Siders:  (a) administrative
materials prepared by any Co-Lead Arranger for prospective Lenders (such as a
lender meeting invitation, bank allocation, if any, and funding and closing
memoranda), (b) notification of changes in the Extended DIP Facility’s terms,
and (c) other materials intended for prospective Lenders after the initial
distribution of Information Materials; provided that in the case of clauses
(b) and (c) prior to the distribution to any prospective Lenders of any
Information Materials (other than the Confidential Information Memoranda) that
contain information not previously disclosed to you as having been included in
materials provided to Public-Siders, we shall have provided you with copies
thereof or otherwise disclosed to you the contents thereof. If you advise us
that any of the foregoing should be distributed only to Private-Siders, then
Public-Siders will not receive such materials without further discussions with
you.

 

Drafts of definitive documentation with respect to the Extended DIP Facility
will be distributed only to Private-Siders, unless you hereafter authorize their
distribution to Public-Siders in writing (including by email).

 

To assist the Co-Lead Arrangers in their syndication efforts, you agree promptly
to prepare and provide to the Co-Lead Arrangers all information with respect to
the Credit Parties and the transactions contemplated hereby, including all
financial information and projections (the “Projections”), as any Co-Lead
Arranger may reasonably request in connection with the arrangement and
syndication of the Extended DIP Facility. You hereby represent and covenant that
(i) all information other than the Projections (the “Information”) that has been
or will be made available to any Co-Lead Arranger by you or any of your
representatives is or will be, when furnished, complete and correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made and (ii) the Projections
that have been or will be made available to the Co-Lead Arrangers by you or any
of your representatives have been or will be prepared in good faith based upon
reasonable assumptions at the time such projections are made available to the
Co-Lead Arrangers. If, at any time from the date hereof until the Closing Date,
any of the representations and warranties in the preceding sentence would be
incorrect if the Information or Projections were being furnished, and such
representations and warranties were being made, at such time, then you will
promptly supplement the Information and the Projections as reasonably necessary
so that such representations and warranties will be correct under those
circumstances. You understand that in arranging and syndicating the Extended DIP
Facility we may use and rely on the Information and Projections without
independent verification thereof.

 

3

--------------------------------------------------------------------------------


 

As consideration for the commitments of each Lead Lender hereunder and the
agreements of each Co-Lead Arranger to perform the services described herein,
you agree to pay to the Co-Lead Arrangers and the Lead Lenders the nonrefundable
fees set forth in the Fee Letter dated the date hereof and delivered herewith
(the “Fee Letter”).

 

The commitments of each Lead Lender hereunder and the agreements of each Co-Lead
Arranger to perform the services described herein are subject to (i) there not
having occurred, since September 30, 2005, any material adverse change in the
business, operations, properties, assets or liabilities (whether contractual or
otherwise) of the Credit Parties taken as a whole, (ii) no Co-Lead Arranger nor
any Lead Lender becoming aware at any time from and after the date of this
Commitment Letter and on or prior to the Closing Date of information not
previously disclosed to it that it reasonably believes to be materially
inconsistent with its understanding, based on information provided to it prior
to the date of this Commitment Letter, of the business, operations, properties,
assets or liabilities (whether contractual or otherwise) of the Credit Parties
taken as a whole, (iii) our being reasonably satisfied that there shall not
exist prior to and during the syndication of the Extended DIP Facility any
competing offering, placement or arrangement for any debt security or bank
financing by or on behalf of any of the Credit Parties, (iv) the negotiation,
execution and delivery on or before the Closing Date of definitive documentation
with respect to the Extended DIP Facility reasonably satisfactory to the Lead
Lenders and the Co-Lead Arrangers and their counsel, (v) you having obtained
commitments for the Extended DIP Facility from other institutions equal in the
aggregate to at least $1,050,000,000, (vi) the satisfaction or waiver of the
other conditions set forth or referred to in the Term Sheet and (vii) the
commitment of the other Lead Lender being in full force and effect.

 

You agree (i) to indemnify and hold harmless each Co-Lead Arranger, each Lead
Lender and their respective advisors and their respective officers, directors,
employees and agents and any successors or permitted assigns thereof (each, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with the Commitment Letter, the Extended DIP Facility, the
use of the proceeds thereof, the Bankruptcy Cases, the Transaction or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto, and to
reimburse each indemnified person upon demand for any reasonable legal or other
reasonable expenses incurred in connection with investigating or defending any
of the foregoing, provided, that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they (A) are found by a final, nonappealable judgment of
a court to arise from the willful misconduct or gross negligence of such
indemnified person or (B) arise from such indemnified person’s actions in the
Bankruptcy Cases or prior to the commencement thereof (including, without
limitation, in connection with the pre-petition credit facilities of the Credit
Parties or any claim, litigation, investigation or proceeding related thereto)
in any capacity other than as a Co-Lead Arranger or as a Lead Lender (or as any
of their respective advisors and their respective officers, directors, employees
and agents and any successors or permitted assigns thereof), and (ii) to
reimburse each Co-Lead Arranger and each Lead Lender on demand for all
reasonable out-of-pocket expenses (including reasonable due diligence expenses,
reasonable syndication expenses, reasonable consultant’s fees and expenses (if
applicable), reasonable travel expenses, and reasonable fees, charges and
disbursements of one counsel in respect of the Extended DIP Facility for all of
the Co-Lead Arrangers and the Lead Lenders) incurred in connection with the
Extended DIP Facility and any related documentation (including this Commitment
Letter, the Fee Letter and the definitive financing documentation) or the
administration, amendment, modification or waiver thereof. No indemnified person
shall be liable for (x) any damages arising from the use by others of
Information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent that such
damages arise as a result of any person or entity receiving such Information or
other materials as a result of the gross negligence or willful misconduct of
such indemnified person or (y)

 

4

--------------------------------------------------------------------------------


 

any special, indirect, consequential or punitive damages in connection with the
Extended DIP Facility or in connection with its activities related to the
Extended DIP Facility.

 

This Commitment Letter shall not be assignable by any party hereto (other than
to its affiliates) without the prior written consent of the other parties hereto
(and any purported assignment without such prior written consent shall be null
and void), is intended to be solely for the benefit of the parties hereto, the
indemnified persons to the extent contemplated by the immediately preceding
paragraph hereof and, in your case, the Credit Parties, and is not intended to
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto, the indemnified persons to the extent contemplated by
the immediately preceding paragraph hereof and, in your case, the Credit
Parties. This Commitment Letter may not be amended or waived except by an
instrument in writing signed by you, each Lead Lender and each Co-Lead Arranger.
This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. This Commitment Letter and the Fee Letter
are the only agreements that have been entered into among the parties hereto
with respect to the Extended DIP Facility and set forth the entire understanding
of the parties with respect thereto. This Commitment Letter and the Fee Letter
shall be governed by, and construed in accordance with, the laws of the State of
New York, without giving effect to the conflicts of laws principles thereof, and
the Bankruptcy Code. Each party hereto waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Commitment
Letter, the Fee Letter, the Transaction or any transaction contemplated hereby
or thereby (whether based on contract, tort or any other theory).

 

This Commitment Letter is delivered to you on the understanding that, unless
otherwise agreed to in writing by each Co-Lead Arranger and each Lead Lender,
neither this Commitment Letter, the Fee Letter, nor any of their terms or
substance shall be disclosed, directly or indirectly, to any other person other
than as required by the Bankruptcy Court, including in connection with the
Extension Order (as hereinafter defined), and except that this Commitment
Letter, the Fee Letter and the terms and substance thereof may be disclosed
(i) to the officers, agents and advisors of the Credit Parties who are directly
involved in the consideration of this matter and as need to know and agree to be
bound by the provisions of this paragraph, or (ii) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law (in which
case you agree to inform us promptly thereof). Notwithstanding the foregoing,
each Co-Lead Arranger and each Lead Lender acknowledges and agrees that
following the date hereof, the Debtor Entities intend to (x) seek the approval
of the Bankruptcy Court to perform their respective obligations under the terms
of this Commitment Letter, including to pay the fees provided for herein and in
the Fee Letter and otherwise to consummate the transactions contemplated hereby
and thereby, and that in connection therewith, the Debtor Entities intend to
file this Commitment Letter and, if required by the Bankruptcy Court or pursuant
to clause (ii) in the immediately preceding sentence hereof, the Fee Letter,
with the Bankruptcy Court and, as a result thereof, such documents may become
publicly available and (y) file a Current Report on Form 8-K with the United
States Securities and Exchange Commission reporting the execution of this
Commitment Letter, which Current Report shall attach a copy of this Commitment
Letter as an exhibit thereto. Subject to the foregoing, you agree to take such
reasonable actions as shall be necessary to prevent the Fee Letter from becoming
publicly available.

 

You acknowledge that the Co-Lead Arrangers and the Lead Lenders or any of them
may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
Each Co-Lead Arranger and each Lead Lender hereby agrees that it will not
(i) use any confidential information of the Credit Parties, whether obtained
from you or any of your

 

5

--------------------------------------------------------------------------------


 

representatives or affiliates by virtue of the Transaction, including the
transactions contemplated by this Commitment Letter, or their other
relationships with the Credit Parties, in connection with their performance of
services for other companies, or (ii) furnish any such information to other
companies. You also acknowledge that the Co-Lead Arrangers and the Lead Lenders
have no obligation to use in connection with the transactions contemplated by
this Commitment Letter, or to furnish to you, confidential information obtained
from other companies.

 

The reimbursement, indemnification, confidentiality and, to the extent
applicable, compensation, provisions contained herein and in the Fee Letter
shall remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on February 21, 2006. The commitments and
agreements of each Lead Lender and each Co-Lead Arranger set forth in this
Commitment Letter and in the Fee Letter, will expire, unless waived by us in our
sole and absolute discretion, at 5:01 p.m., New York City time, on February 21,
2006, unless at or prior to such time you shall have executed and returned to us
a copy of this Commitment Letter and the Fee Letter. Further, the commitments
and agreements of the Lead Lenders and the Co-Lead Arrangers set forth herein
shall, unless we, in our sole discretion, shall otherwise agree to a later date,
expire on March 21, 2006 unless, on or prior to such date, you shall have
delivered to us a copy of an order of the Bankruptcy Court, in form and
substance reasonably acceptable to the Co-Lead Arrangers, that authorizes the
Credit Parties to perform, and to execute and deliver all instruments and
documents that may be reasonably required or necessary for the Credit Parties’
performance, under the documents relating to the Extended DIP Facility, and to
pay all related fees and expenses (the “Extension Order”), which Extension Order
(x) shall have been entered with the consent or non-objection of a preponderance
of the pre-petition lenders (as determined in the reasonable discretion of the
Co-Lead Arrangers after consultation with Adelphia) upon an application or
motion of the Credit Parties reasonably satisfactory in form and substance to
the Co-Lead Arrangers, on such prior notice to such parties (including the
pre-petition lenders) as may in each case be reasonably satisfactory to the
Co-Lead Arrangers, (y) shall be in full force and effect and (z) shall not have
been stayed, reversed, modified or amended in any respect. If you satisfy the
conditions set forth in this paragraph, each Lead Lender agrees to hold its
commitment, as outlined herein available for you until (A) the earlier of
(i) 5:00 p.m., New York City time, on March 21, 2006 and (ii) the date on which
any of the conditions to the commitments and agreements of the Lead Lenders and
the Co-Lead Arrangers as outlined herein and in the Term Sheet attached hereto
shall become incapable of being satisfied prior to the otherwise applicable
expiration of the commitments, provided that prior to terminating the
commitments and agreements set forth herein pursuant to this clause (ii), we
shall provide Adelphia with at least ten (10) business days’ written notice
thereof and the failure of such condition to be capable of satisfaction shall
continue to be in effect at the end of such ten (10) business day period and
(B) such later date as we shall, in our sole discretion, otherwise agree.
Notwithstanding the foregoing, if the Extension Order shall at any time cease to
be in full force and effect or shall be reversed, modified or stayed, each Lead
Lender or each Co-Lead Arranger may, in its sole discretion, terminate its
commitment or agreement hereunder, in each case without further obligation
hereunder.

 

Notwithstanding anything to the contrary in this Commitment Letter or the Fee
Letter, all obligations of any Credit Party under any such document are subject
to the approval of the lenders under the Existing DIP Facility, if required, and
the entry of the Extension Order.

 

6

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ William A. Austin

 

 

 

Name: William A. Austin

 

 

Title:   Vice President

 

 

 

 

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

By:

/s/  Norma Corio

 

 

 

Name: Norma Corio

 

 

Title:   Managing Director

 

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/ Michael Schadt

 

 

 

Name: Michael Schadt

 

 

Title: Director

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

By:

/s/ Michael Schadt

 

 

 

Name: Michael Schadt

 

 

Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of
the date first above written:

 

ADELPHIA COMMUNICATIONS CORPORATION
UCA LLC
CENTURY CABLE HOLDINGS, LLC
CENTURY-TCI CALIFORNIA, L.P.
OLYMPUS CABLE HOLDINGS, LLC
FRONTIERVISION OPERATING PARTNERS, L.P.
ACC INVESTMENT HOLDINGS, INC.
PARNASSOS, L.P.
ARAHOVA COMMUNICATIONS, INC.
ADELPHIA CALIFORNIA CABLEVISION, LLC

 

 

By:

/s/ Vanessa A. Wittman

 

 

Name: Vanessa A. Wittman

 

Title:   Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADELPHIA COMMUNICATIONS CORPORATION

$1,300,000,000 DEBTOR-IN-POSSESSION FINANCING

SUMMARY OF TERMS AND CONDITIONS

 

Borrowers:

Each of the subsidiaries of Adelphia Communications Corporation (the “Parent”)
listed on Annex A attached hereto and identified as a borrower (each, a
“Borrower”), as a Debtor-in-Possession in a case (a “Case”) pending under
Chapter 11 of the Bankruptcy Code. Each group of entities consisting of a
Borrower and the direct and indirect subsidiaries of the Parent identified on
Annex A as belonging to such Borrower’s borrower group (each of such entities
also as Debtors-in-Possession in Cases), is referred to as a “Borrower Group”.

 

Each Borrower Group identified on Annex A as a “several borrower group” is
referred to as a “Several Borrower Group”.

 

The Borrower Group identified on Annex A as the “joint and several borrower
group” is referred to as the “Joint and Several Borrower Group”.

Guarantors:

With respect to each Borrower, (i) each other Loan Party (as defined below) in
its Borrower Group, (ii) each Loan Party in the Joint and Several Borrower Group
and (iii) the Parent and each of its direct and indirect holding company
subsidiaries identified on Annex A as a “holding company guarantor”
(collectively with the Parent, the “Holding Companies”, and the guarantees of
such Holding Companies are referred to herein as the “Holding Company
Guarantees”).

 

Subject to the terms of the section entitled “Priority and Liens” below,
(i) each guarantee (other than a Holding Company Guarantee) is secured by
substantially all of the assets of the relevant guarantor and (ii) each Holding
Company Guarantee is secured by the equity of each direct subsidiary of such
Holding Company and by any cash accounts or cash investments of such Holding
Company and, to the extent such Holding Company holds any other assets, such
other assets. The benefits of the security interest in such cash accounts and
cash investments are allocated among the lenders’ exposures to the various
Borrower Groups on a pro rata basis.

 

No Loan Party in a Several Borrower Group guarantees the obligations of any
Borrower or any other Loan Party, except for the Borrower and the other Loan
Parties in such Loan Party’s Borrower Group.

 

All guarantors must be Debtors-in-Possession in the Cases.

Facility Amount and Type:

The extended DIP facility (the “Extended DIP Facility”) shall be in an amount up
to $1.3 billion, which shall consist of (i) a Tranche A Revolving Credit
Facility in an amount up to $800 million with a letter of credit subfacility of
up to $500 million and (ii) a Tranche B Term Loan

 

10

--------------------------------------------------------------------------------


 

 

 

in an amount up to $500 million. The existing DIP facility of the Loan Parties
is referred to herein as the “Existing DIP Facility”, and the Extended DIP
Facility and the Existing DIP Facility are collectively referred to herein as
the “DIP Facility”.

 

The maximum amount of the Extended DIP Facility available to each Borrower shall
initially be as set forth on Annex B attached hereto under the heading “Initial
Borrowing Limit” and, upon the occurrence of the Cost Allocation Change (as
defined below), shall be as set forth on Annex B under the heading “Final
Borrowing Limit”. Such maximum amount is referred to herein as such Borrower’s
“Borrowing Limit”.

 

The Borrowing Limit of any Borrower at any time is reduced dollar-for-dollar by
the amount of post-petition intercompany advances owed (and not previously
repaid) by any Loan Party in such Borrower’s Borrower Group to any other Loan
Party other than another Loan Party in such Borrower’s Borrower Group
(“Non-Group Intercompany Debt”); provided that the foregoing terms shall not
apply to the intercompany loans made or to be made by certain Loan Parties to
the Parent and the Borrower in the Joint and Several Borrower Group in an
aggregate amount not to exceed $130,000,000 (the “Specified Cap”), $100,000,000
of which has previously been used (in accordance with the terms of Amendment
No. 13 and Waiver to the First Amended and Restated DIP Facility (“Amendment
No. 13”)) to finance certain capital expenditures and to fund a portion of the
settlement payment paid to TelCove, and $30,000,000 of which will be used, in
accordance with the terms of the Extended DIP Facility, to finance certain
capital expenditures and for other general corporate purposes (collectively, the
“Specified Intercompany Funding Transaction”). Upon receipt by the Co-Lead
Arrangers (as defined below) from the Loan Parties of an order of the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) approving the change in the methodology of allocating certain costs
among the Loan Parties as previously described to the Co-Lead Arrangers (the
“Cost Allocation Change”), and provided that such change in methodology is
reasonably satisfactory to the Co-Lead Arrangers, certain Loan Parties will be
permitted to make additional intercompany loans to certain Holding Companies in
an aggregate amount not to exceed $320,000,000, and the Specified Cap shall be
increased by the amount of such additional intercompany loans, and such loans
shall be considered to be part of the Specified Intercompany Funding Transaction
for all purposes of the Extended DIP Facility and, therefore, such amounts will
not reduce the Borrowing Limit of any Borrower and will not be subject to the
monthly true-up under the Cash Management Protocol (as defined below), as more
fully described below.

 

The incurrence of Non-Group Intercompany Debt is also subject to the limitations
set forth under “Covenants” below. Except as provided in the Cash Management
Protocol or as otherwise provided in Amendment No. 13 or the Extended DIP
Facility in respect of the Specified Intercompany Funding Transaction, Non-Group
Intercompany Debt bears interest from

 

11

--------------------------------------------------------------------------------


 

 

time to time on a monthly basis at the rate equal to the blended rate of
interest for such period under the DIP Facility and otherwise is subject to the
terms of the cash management protocol of the Loan Parties, as the same has been
amended from time to time (as amended, the “Cash Management Protocol”).

Nature of Obligations of the Borrowers and Guarantors:

The obligations of any Borrower and any Guarantor in any Several Borrower Group
are joint and several within such Several Borrower Group, and several as to any
other Borrower Group.

 

The obligations of any Borrower and any Guarantor in the Joint and Several
Borrower Group are joint and several within such Joint and Several Borrower
Group and joint and several with respect to all Several Borrower Groups.

 

The obligations of the Holding Companies are joint and several with respect to
all Loan Parties.

Maturity Date:

The maturity date of the Extended DIP Facility shall be August 7, 2006; provided
that if the closing of the Asset Purchase Agreements, each dated as of April 20,
2005 between Adelphia and either Time Warner NY Cable LLC or Comcast Corporation
as in effect on the date of effectiveness of the Extended DIP Facility, does not
occur by such date due to antitrust regulatory approval condition not having
been met, the maturity date shall automatically be extended to November 7, 2006.

Termination Date:

The earliest of (i) the Maturity Date, (ii) the acceleration of the loans and
the termination of the commitments in accordance with the terms of the DIP
Facility and (iii) the substantial consummation of a plan of reorganization (a
“Plan”) that is confirmed pursuant to an order entered by the United States
Bankruptcy Court for the Southern District of New York or any other court having
jurisdiction (the “Court”) in any of the Cases (the “Consummation Date”),
provided that in the event a Plan for each Loan Party in a Several Borrower
Group has been confirmed by the Court (and the date of substantial consummation
of a plan of reorganization for each Loan Party that belongs to any other then
existing Borrower Group shall not have occurred simultaneously), the
Consummation Date shall be deemed to have occurred only as to the Several
Borrower Group with respect to which such Plan has been substantially
consummated, and not with respect to any other Borrower Groups.

 

Upon the occurrence of the Termination Date with respect to one or more (but not
all) Borrower Groups in accordance with the immediately preceding paragraph, the
Termination Date is deemed to have occurred with respect to all Loan Parties in
such Borrower Group for all purposes under the DIP Facility.

Joint Bookrunners and Co-Lead Arrangers:

J.P. Morgan Securities Inc. and Citigroup Global Markets Inc. (the “Co-Lead
Arrangers”).

Lenders:

A syndicate of financial institutions and other entities, including JPMorgan
Chase Bank, N.A. and Citicorp North America, Inc., identified by the Co-Lead
Arrangers in consultation with the Parent. Lenders having more than 50% of the
total commitments (or total outstanding exposures if all commitments are
terminated) under the DIP Facility are

 

 

12

--------------------------------------------------------------------------------


 

 

referred to herein as the “Required Lenders”.

Administrative Agent:

JPMorgan Chase Bank, N.A.

Syndication Agent:

Citigroup Global Markets Inc.

Collateral Agent:

Citicorp North America, Inc.

Co-Syndication Agent:

Wachovia Bank, N.A.

Co-Documentation Agents:

To be determined.

Priority and Liens:

Under the terms of the final order issued by the Bankruptcy Court in connection
with the Existing DIP Facility (the “Final Order”), the obligations of each
Borrower and each Guarantor (each, a “Loan Party”) are (and, under the Extended
DIP Facility, will be) (i) pursuant to Section 364(c)(1) of the Bankruptcy Code,
entitled to superpriority claim status in the Case of such Loan Party,
(ii) pursuant to Section 364(c)(2) of the Bankruptcy Code, secured by a
perfected first priority senior security interest and lien on all unencumbered
property of such Loan Party and any amounts that cash collateralize any letter
of credit issued for the account of such Loan Party, (iii) pursuant to
Section 364(c)(3) of the Bankruptcy Code, secured by a perfected junior lien on
all property of such Loan Party that was subject to valid, perfected and
unavoidable liens that were in existence immediately prior to the commencement
of the Case of such Loan Party or to valid and unavoidable liens that were in
existence immediately prior to such commencement that were perfected subsequent
to such commencement as permitted by Section 546(b) of the Bankruptcy Code and,
to the extent applicable, Section 362(b)(18) of the Bankruptcy Code (other than
the property that is subject to the existing liens that secure obligations under
the pre-petition credit facility with respect to which such Loan Party is a
borrower or a guarantor (any such facility, a “Pre-Petition Facility” and the
agents under each Pre-Petition Facility, each, a “Pre-Petition Agent” and,
together, the “Pre-Petition Agents”) which liens have been, in accordance with
the terms of the Final Order, primed by the liens described in clause
(iv) below); and (iv) pursuant to Section 364(d)(1) of the Bankruptcy Code,
secured by a perfected first priority, senior priming security interest and lien
on all of the property of such Loan Party (including, without limitation,
inventory, accounts receivable, property, plant, equipment, patents, copyrights,
trademarks, tradenames and other intellectual property and capital stock of
subsidiaries) that is subject to the existing liens that secure the obligations
of such Loan Party under its Pre-Petition Facility or that is subject to a valid
and enforceable right of setoff by any lender party to such Pre-Petition
Facility (the “Primed Liens”), which senior priming liens (A) are senior in all
respects to the interests in such property of the lenders in the Pre-Petition
Facility of such Loan Party, and (B) also prime any liens granted after the
commencement of the Cases to provide adequate protection in respect of any of
the Primed Liens but do not prime liens, if any, to which the Primed Liens were
subject at the time of the commencement of the Cases, subject in each case only
to (x) in the event of the occurrence and during the continuance of an event of
default, or an event that would constitute an event of default with the giving
of notice or lapse of time or both, the payment of allowed and unpaid
professional fees and disbursements incurred following such occurrence by such
Loan Party and any statutory committees appointed in the Case of such Loan Party
in

 

13

--------------------------------------------------------------------------------


 

 

an aggregate amount with respect to all Loan Parties and all committees not in
excess of $15 million (of which up to $500,000 may be applied towards fees and
disbursements incurred by a Chapter 7 Trustee in any Chapter 7 liquidation,
pursuant to §726 of the Bankruptcy Code, as contemplated in the Guidelines
issued by the Southern District of New York), and (y) the payment of fees
pursuant to 28 U.S.C. §1930 ((x) and (y), together, the “Carve-Out”).
Notwithstanding the foregoing, so long as an event of default or an event which
with the giving of notice or lapse of time or both would constitute an event of
default shall not have occurred and be continuing at the time of payment, each
Loan Party is permitted to pay compensation and reimbursement of expenses
allowed and payable under 11 U.S.C. § 330 and § 331, as the same may be due and
payable, and the same shall not reduce the Carve-Out.

 

The following assets (collectively, “Excluded Property”) of a Borrower or a
Guarantor are not subject to a security interest and lien:  (1) any franchises,
licenses or equivalent rights (collectively, “Franchises”) to the extent the
granting of a security interest in any such Franchise would result in the
forfeiture, termination or loss of such Franchise (it being understood that
“Excluded Property” shall not include any proceeds from the sale or other
disposition of any such Franchise), (2) any equity interest or investment
property to the extent the holder of such interest or property is prohibited or
otherwise restricted in the granting of a security interest with respect to such
equity interest or investment property and to the extent any such restriction is
enforceable (it being understood that “Excluded Property” shall not include any
proceeds from the sale or other disposition of, or any dividends or other
distributions on, any such equity interest or investment property), (3) voting
equity interests in any foreign subsidiary that is a direct subsidiary of a
domestic subsidiary, to the extent (but only to the extent) required to prevent
the collateral from including more than 66 2/3% of all voting equity interests
in such foreign subsidiary and (4) equity interests in any foreign subsidiary
that is a direct subsidiary of a foreign subsidiary; provided, however, that any
such asset described in clauses (1) or (2) is deemed to constitute Excluded
Property if and for so long as such forfeiture, termination or loss would occur
or such prohibition or restriction applies and, in each case, is not overriden
by order of the Bankruptcy Court.

Adequate Protection:

The parties (the “Primed Parties”) whose liens were primed as described above,
and the cash proceeds of whose prepetition collateral were authorized for use by
the Borrowers and the Guarantors pursuant to the terms of the Final Order, are
entitled to receive from their particular Borrowers and Guarantors, on a joint
and several basis, the following as adequate protection (and consistent with the
rights of the Primed Parties under Section 506(b) of the Bankruptcy Code):
(i) the monthly payment of an amount equal to current interest and letter of
credit fees at the applicable non-default base rates plus applicable margins
(excluding LIBOR pricing options) provided for pursuant to the Pre-Petition
Facilities and in effect on the date immediately preceding the date of
commencement of the applicable Case, (ii) a superpriority claim against their
particular Borrowers and Guarantors under the Pre-Petition Facilities and as
contemplated by Section 507(b) of the Bankruptcy Code

 

14

--------------------------------------------------------------------------------


 

 

immediately junior to the claims under Section 364(c)(1) of the Bankruptcy Code
held by the Collateral Agent and the Intercompany Liens (as defined below),
(iii) an adequate protection lien on the present and future assets of their
Borrowers and Guarantors against which the primed party has a claim (including
without limitation any Non-Group Intercompany Debt owed to a Borrower or
Guarantor and the Intercompany Liens of such Borrower against other Borrowers or
Guarantors), which adequate protection lien has a priority immediately junior to
the priming and other liens granted in favor of the Collateral Agent and the
Intercompany Liens, and (iv) the payment on a current monthly basis, without the
necessity of filing fee applications, of the reasonable fees and expenses
(including, but not limited to, the reasonable fees and disbursements of counsel
and internal and third-party consultants, including financial consultants, and
auditors) incurred by respective agents and the continuation of the payment to
the agents on a current basis of the administration fees that are provided for
thereunder, without the need to submit fee applications or to obtain Bankruptcy
Court approval.

 

Borrowers are required to notify the Pre-Petition Agent for their respective
Pre-Petition Facility of any material adverse action taken or threatened by any
franchisor or of any material diminution in the number of subscribers
corresponding to their respective Borrower Group. So long as there are any
borrowings or letters of credit outstanding, or the commitments under the DIP
Facility are in effect, the Primed Parties are not permitted to take any action
in the Court or otherwise to exercise any remedies in respect of such adequate
protection claims or liens; provided, that the foregoing does not prevent the
Primed Parties from seeking additional adequate protection or modification
thereof or from seeking the termination of the use of cash collateral upon the
occurrence and during the continuance of any event of default under the loan
documents for the DIP Facility as long as such additional adequate protection
shall at all times be subject and junior to the claims and liens securing the
DIP Facility.

 

The adequate protection liens and the priority claims granted to the Primed
Parties secure an amount equal to the diminution, from and after the filing
date, in the value of their prepetition collateral, including, without
limitation, (x) the diminution in value of the Primed Liens as a consequence of
the priming liens contemplated hereby, (y) the use by the members of a Borrower
Group of cash collateral and (z) the continued use by the members of a Borrower
Group of cash collateral otherwise subject to setoff.

 

As additional adequate protection to the Primed Parties, the Borrowers are
required to comply with the terms of the Cash Management Protocol.

 

Nothing herein shall be deemed to constitute the consent of the Pre-Petition
Agents or lenders under the Pre-Petition Facility to any act taken or sought by
the Loan Parties during the Cases or to seek any relief under the Bankruptcy
Code or applicable law, except to the extent expressly

 

15

--------------------------------------------------------------------------------


 

 

provided by the terms hereof.

Availability:

Availability under the Extended DIP Facility will be subject to the same
conditions (in addition to the conditions set forth under “Conditions” below)
which are applicable to the Existing DIP Facility, which conditions include:

 

1. Aggregate borrowings of all Borrowers may not exceed total commitments under
the DIP Facility that are available from time to time; and

 

2. No Borrower may borrow in excess of its Borrowing Limit from time to time (as
reduced, except as otherwise provided herein, by Non-Group Intercompany Debt
that has not been repaid and as a result of assets sales to the extent
contemplated under “Mandatory Commitment and Borrowing Limit Reductions and
Repayments”, as set forth below).

Mandatory Commitment and Borrowing Limit Reductions and Repayments:

Subject to certain exceptions set forth in the Existing DIP Facility (which
exceptions will continue to apply to the Extended DIP Facility), the following
events constitute mandatory prepayment events: (i) any asset sale or other
disposition of assets by any Loan Party (other than to any other Loan Party that
belongs to the same Borrower Group), (ii) any casualty or other insured damage
to any property of any Loan Party, or any taking of property pursuant to the
power of eminent domain or condemnation, (iii) the issuance of any equity
securities, or the receipt of any capital contribution (other than to or from
any other Loan Party which belongs to the same Borrower Group), and (iv) the
incurrence of any indebtedness, in each case, subject to certain exceptions, so
long as the proceeds from any such event exceed $100,000 (each, a “Reduction
Event”).

 

 

Upon the consummation of any Reduction Event, the net proceeds thereof are
required to be applied as follows: (i) the Borrower in the Borrower Group to
which such Loan Party belongs (or the Borrower in the Joint and Several Borrower
Group in the case of a Reduction Event by a Holding Company) is required to
repay its outstanding DIP loans with such proceeds, (ii) to the extent any
excess proceeds after compliance with clause (i) are available, such Borrower is
required to cash collateralize the letters of credit issued for its account in
an amount equal to 110% of the face amount thereof and (iii) to the extent there
are proceeds available after the repayments and collateralizations described in
clauses (i) and (ii), such proceeds are required to be applied (x) in the case
of a Borrower in a Several Borrower Group, to repay pro rata (on the basis of
outstanding principal amount) any Non-Group Intercompany Debt owed or guaranteed
by any Loan Party in such Borrower’s Borrower Group and (y) in the case of the
Borrower in the Joint and Several Borrower Group, (A) to repay on a pro rata
basis the outstanding Loans of all other Borrowers, until such Loans have been
repaid in full, (B) to the extent any excess proceeds after compliance with
clause (A) are available, to cash collateralize pro rata the letters of credit
issued for the account of all other Borrowers and (C) to the extent any excess

 

16

--------------------------------------------------------------------------------


 

 

proceeds after compliance with clauses (A) and (B) are available, to repay pro
rata (on the basis of outstanding principal amount) any Non-Group Intercompany
Debt (with an exception for Non-Group Intercompany Debt resulting from the
Specified Intercompany Funding Transaction) owed or guaranteed by any Loan
Party; provided that, in all cases, if the sum of all net proceeds received by
all Loan Parties in a particular Borrower Group (including the Holding Companies
in the case of the Joint and Several Borrower Group) from one or more Reduction
Events is less than $1 million, the application of proceeds described above are
not required to be made until receipt of aggregate net proceeds by the Loan
Parties in the same Borrower Group (including the Holding Companies in the case
of the Joint and Several Borrower Group) of at least $1 million.

 

 

In addition, in connection with the application of the net proceeds from any
Reduction Event as described above, (x) the Borrowing Limit of the relevant
Borrower is required to be reduced by an amount to be determined by the Co-Lead
Arrangers in their discretion after consultation with such Borrower (subject, in
the case of Borrowers in the Several Borrower Groups, to certain minimum
reductions) and (y) the total commitment is required to be reduced by an amount
equal to the amount of the repayments and cash collateralizations made by the
relevant Borrower as provided above.

Optional Commitment and Borrowing Limit Reductions:

The Borrowers are permitted to reduce the total unused commitments at any time
and from time to time.

 

 

In addition, each Borrower is permitted to reduce (to an amount not less than
its outstanding exposure) or permanently terminate its Borrowing Limit.

 

Exit of a Several Borrower:

Any Several Borrower Group may exit the DIP Facility, if each of the following
conditions is met with respect to such Borrower Group: (i) all Loan Parties in
such Borrower Group shall have terminated their participation in the cash
management system of the consolidated group on terms and conditions reasonably
satisfactory to the Required Lenders (each such occurrence, a “Cash Management
Separation”), (ii) all loans outstanding under the DIP Facility to the Borrower
in such Borrower Group shall have been repaid in full, together with accrued and
unpaid interest thereon, (iii) all letters of credit issued for the account of
such Borrower shall have expired or been cancelled (or cash collateralized as
contemplated by clause (iv) below), (iv) all other secured obligations of all
Loan Parties in such Borrower Group shall have been repaid in full or cash
collateralized, in each case pursuant to arrangements reasonably satisfactory to
the Administrative Agent and (v) the Borrowing Limit of such Borrower Group
shall have been permanently reduced to $0. Upon satisfactions of such
conditions, such

 

17

--------------------------------------------------------------------------------


 

 

Borrower Group is no longer bound by the covenants under the DIP Facility, and
its collateral is required to be released.

 

Interest Rate Margin:

The interest rate margins for the Extended DIP Facility shall be 200 basis
points over LIBOR, 100 basis points over alternate base rate.

Commitment Fees:

A commitment fee will accrue daily on the unused portion of the commitment under
the Tranche A Revolving Credit Facility, at a rate equal to 50 basis points per
annum.

Letters of Credit

Under the Extended DIP Facility, letters of credit may expire up to 60 days
after the Termination Date, provided that for each letter of credit that expires
after the Termination Date, the applicable Borrower shall, at or prior to the
Termination Date, either cash collateralize such letter of credit or provide a
“back-to-back” letter of credit (reasonably satisfactory to the issuing bank and
the Administrative Agent), in each case, in an amount equal to 110% of its
outstanding face amount.

Conditions:

As to effectiveness of the Extended DIP Facility, the conditions are:  (i) the
entry of an order of the Bankruptcy Court reasonably satisfactory in form and
substance to the Co-Lead Arrangers, approving the transactions contemplated by
the Extended DIP Facility, (ii) approval of lenders holding at least 66 2/3% of
loans outstanding under the Existing DIP Facility and approval of all lenders
under the Extended DIP Facility, (iii) payment of all fees and (iv) receipt of a
legal opinion from counsel for the Loan Parties.

 

The conditions to borrowing under the Extended DIP Facility will be identical to
the conditions to borrowing under the Existing DIP Facility which conditions
include a bring-down of the representations and warranties.

Covenants:

Except as otherwise provided herein, the affirmative and negative covenants will
be substantially identical to the covenants contained in the Existing DIP
Facility which include, a limitation on indebtedness, a negative pledge, a
limitation on investments (subject to certain baskets), and a requirement that
franchise contracts be maintained/renewed (subject to a 10% basket), subject, in
each case, to certain exceptions. Direct advances and other investments by any
Loan Party in one Borrower Group to any Loan Party in another Borrower Group are
not permitted (with an exception for the Specified Intercompany Funding
Transaction). Advances by any Loan Party in any Borrower Group to any of its
direct or indirect holding companies, and by any direct or indirect holding
company of any Borrower Group to any Loan Party in such Borrower Group, are
permitted so long as such advances and investments are secured by a silent
second lien on the collateral securing the DIP Facility (the “Intercompany
Liens”), which liens are subordinated in all respects (including as to
enforcement) to the liens securing the DIP Facility (except that no member of a
Borrower Group may make advances while a financial covenant event of default is
in effect with respect to such Borrower Group). The recipients of any funds
pursuant to advances permitted by the immediately preceding sentence are
required to guarantee the repayment of such advances on a subordinated basis.

 

 

18

--------------------------------------------------------------------------------


 

 

On any date, and except as otherwise expressly set forth herein, permitted
intercompany advances and outstanding borrowings for any Borrower Group are not
permitted to exceed the Borrowing Limit for such Borrower Group.

 

On a monthly basis, each Borrower Group is required to “true-up” intercompany
advances in accordance with the provisions of the Cash Management Protocol. The
Specified Intercompany Funding Transaction is not subject to the “true-up”
requirement.

Financial Covenants:

1. Minimum EBITDAR with respect to each Borrower Group and minimum EBITDA with
respect to all Loan Parties, in each case, tested monthly on a cumulative basis.

 

2. Maximum capital expenditures with respect to each Borrower Group and all Loan
Parties, in each case, tested quarterly. Carry-over of unused amounts permitted.

 

The financial covenant levels for each Borrower Group and all Loan Parties are
set forth in a document previously provided to the Co-Lead Arrangers to be
posted on Intralinks for the DIP Lenders.

 

Failure of any Borrower Group to comply with any financial covenant constitutes
an event of default only with respect to such Borrower Group.

Reporting Requirements:

1. Delivery of annual and monthly financial statements.

 

2. Delivery of periodic updates of the DIP budget of each Borrower Group as
requested by the Co-Lead Arrangers.

 

3. Monthly delivery for each Borrower Group and the consolidated group of
rolling 13-week projected receipts and disbursement forecasts.

 

4. Monthly delivery of reports regarding intercompany advances.

 

5. Monthly delivery of reports regarding status of franchise agreement and
information regarding subscribers.

 

Failure to comply with any of the reporting requirements set forth above
constitutes an event of default but may be waived by the Co-Lead Arrangers in
their sole discretion.

Certain Modifications to Existing DIP
Facility:

The Extended DIP Facility will include the following modifications to the terms
of the Existing DIP Facility:

 

1. The date for delivery of the consolidated audited financial statements of the
Parent for the fiscal year ended December 31, 2005 shall be extended until no
later than April 30, 2006. In addition, the date for delivery of the combining
schedule for each Borrower Group (other than the 7A, 7B and 7C Borrower Groups,
which shall be delivered on a combined basis) containing certain unaudited
financial information of the applicable Borrower Group or Borrower Groups for
the fiscal year ended December 31, 2005 shall be extended until no later than
May 31, 2006.

 

 

19

--------------------------------------------------------------------------------


 

 

2. The monthly reconciliation of results of business operations shall be made
against the DIP budget provided in connection with the Extended DIP Facility.
The reconciliation of results of business operations for the fiscal year ended
December 31, 2005 shall be made against the DIP budget that was provided in
connection with the Existing DIP Facility.

 

3. The date in Section 3.04(b), No Material Adverse Change, shall be changed to
December 31, 2004. In addition, the definition of Current SEC Reports shall be
revised to include the Parent’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2004.

 

4. The aggregate amount of intercompany loans to the Parent and the Borrower in
the Joint and Several Borrower Group permitted under the Specified Intercompany
Funding Transaction shall be increased from $100,000,000 to $130,000,000 (or
$450,000,000 if the Cost Allocation Change is implemented).

 

5. The amount of Shared Capital Expenditures that the Joint and Several Borrower
Group shall be permitted to allocate to the other Borrower Groups shall be
increased from $200,000,000 to $230,000,000.

 

6. The SPV structure contained in the Existing DIP Facility will be eliminated,
and each existing SPV will be designated as a Holding Company. In addition, the
cash accrued in the Real Property Proceeds Account (which as of the date hereof
is approximately $3.5 million) will be released to the Loan Parties and the Loan
Parties will be permitted to use such amounts for general corporate purposes.

 

7. Each Forfeited Entity shall be permitted to make Pre-Petition Payments for
obligations accrued in the ordinary course prior to the commencement of the Case
of such Forfeited Entity.

 

Governance Matters:

The Borrowers must continue to employ William T. Schleyer as CEO, or a successor
CEO or senior executive reasonably acceptable to the Co-Lead Arrangers.

Assignments:

Assignments do not require the consent of any Loan Party.

Governing Law:

New York, except as governed by the Bankruptcy Code.

 

 

20

--------------------------------------------------------------------------------


 

ANNEX A

 

Century Borrower Group (Several Borrower Group):

 

 

Borrower:

Century Cable Holdings, LLC

 

Guarantors:

Ft. Myers Cablevision, LLC

Ft. Myers Acquisition Limited Partnership

Adelphia Cablevision of Newport Beach, LLC

California Ad Sales, LLC

Tri-States, L.L.C.

CMA Cablevision Associates VII, L.P.

Wellsville Cablevision, L.L.C.

Brazas Communications, Inc.

Eastern Virginia Cablevision, L.P.

Louisa Cablevision, Inc.

Manchester Cablevision, Inc.

Clear Cablevision, Inc.

Adelphia Cablevision of Inland Empire, LLC

Adelphia Cablevision Corp.

Harron Cablevision of New Hampshire, Inc.

Adelphia Communications of California II, LLC

Century Virginia Corp.

Adelphia of the Midwest, Inc.

Badger Holding Corporation

Paragon Cable Television Inc.

Paragon Cablevision Construction Corporation

Century Wyoming Cable Television Corp.

Star Cable Inc.

E. & E. Cable Service, Inc.

Adelphia Cablevision of West Palm Beach III, LLC

Adelphia Cablevision of Orange County II, LLC

Owensboro on the Air, Inc.

Owensboro Indiana, L.P.

Century Island Cable Television Corp.

Southwest Colorado Cable, Inc.

Sentinel Communications of Muncie, Indiana, Inc.

Huntington CATV, Inc.

Century Warrick Cable Corp.

Century Cable Holding Corp.

Adelphia Cablevision of Orange County, LLC

Century Ohio Cable Television Corp.

Tele-Media Company of Tri-States L.P.

CMA Cablevision Associates XI, Limited Partnership

 

21

--------------------------------------------------------------------------------


 

Martha’s Vineyard Cablevision, L.P.

TMC Holdings Corporation

Scranton Cablevision, Inc.

Blacksburg/Salem Cablevision, Inc.

Adelphia Cablevision of Seal Beach, LLC

Adelphia Cablevision of Fontana, LLC

Adelphia Cablevision of San Bernardino, LLC

Adelphia Cablevision of Boca Raton, LLC

Adelphia Communications of California, LLC

Century Mountain Corp.

Adelphia Prestige Cablevision, LLC

Adelphia Cleveland, LLC

S/T Cable Corporation

Paragon Cablevision Management Corporation

Century Trinidad Cable Television Corp.

Grafton Cable Company

The Westover T.V. Cable Co., Incorporated

Century New Mexico Cable Television Corp.

Mickelson Media, Inc.

Century Mendocino Cable Television, Inc.

Century Colorado Springs Partnership

Century Granite Cable Television Corp.

Century Island Associates, Inc.

Century Southwest Colorado Cable Television Corp.

Century Indiana Corp.

Adelphia Cablevision of West Palm Beach IV, LLC

Adelphia Cablevision of West Palm Beach V, LLC

Century Berkshire Cable Corp.

Adelphia Pinellas County, LLC

 

22

--------------------------------------------------------------------------------


 

Century-TCI Borrower Group (Several Borrower Group):

 

Borrower:

Century-TCI California, L.P.

 

Guarantors:

Century-TCI Holdings, LLC

Century-TCI California Communications, L.P.

Century-TCI Distribution Company, LLC

 

23

--------------------------------------------------------------------------------


 

UCA Borrower Group (Several Borrower Group):

 

 

Borrower:

UCA LLC

 

Guarantors:

Southwest Virginia Cable, Inc.

Van Buren County Cablevision, Inc.

Adelphia Cablevision of Santa Ana, LLC

Adelphia Cablevision of Simi Valley, LLC

Tele-Media Company of Hopewell-Prince George

SVHH Cable Acquisition, L.P.

SVHH Holdings, LLC

Olympus Communications, L.P.

National Cable Acquisition Associates, L.P.

Tele-Media Investment Partnership, L.P.

Adelphia Central Pennsylvania, LLC

Eastern Virginia Cablevision Holdings, LLC

 

24

--------------------------------------------------------------------------------


 

Parnassos Borrower Group (Several Borrower Group):

 

 

Borrower:

Parnassos, L.P.

 

Guarantors:

Parnassos Holdings, LLC

Parnassos Communications, L.P.

Western NY Cablevision, L.P.

Parnassos Distribution Company I, LLC

Parnassos Distribution Company II, LLC

 

25

--------------------------------------------------------------------------------


 

Frontiervision Borrower Group (Several Borrower Group):

 

 

Borrower:

FrontierVision Operating Partners, L.P.

 

Guarantors:

FrontierVision Capital Corporation

FrontierVision Access Partners, LLC

The Main InternetWorks, Inc.

Adelphia Communications of California III, LLC

FrontierVision Cable New England, Inc.

FOP Indiana, L.P.

FrontierVision Holdings, L.P.

FrontierVision Operating Partners, L.L.C.

FrontierVision Holdings Capital Corporation

FrontierVision Holdings Capital II Corporation

 

26

--------------------------------------------------------------------------------


 

Olympus Borrower Group (Several Borrower Group):

 

 

Borrower:

Olympus Cable Holdings, LLC

 

Guarantors:

Olympus Communications Holdings, L.L.C.

Arahova Holdings, LLC

Adelphia Cablevision of New York, Inc.

Century Alabama Holding Corp.

Century Enterprise Cable Corp.

Century Alabama Corp.

Century Cullman Corp.

Century Cable Management Corporation

Century Carolina Corp.

Century Huntington Company

Century Mississippi Corp.

Century Norwich Corp.

Century Shasta Cable Television Corp.

CDA Cable, Inc.

Century Washington Cable Television, Inc.

Century Kansas Cable Television Corp.

Century Lykens Cable Corp.

Cowlitz Cablevision, Inc.

Imperial Valley Cablevision, Inc.

Kootenai Cable, Inc.

Mickelson Media of Florida, Inc.

Pullman TV Cable Co., Inc.

Rentavision of Brunswick, Inc.

Telesat Acquisition, LLC

Valley Video, Inc.

Wilderness Cable Company

Yuma Cablevision, Inc.

Warrick Cablevision, Inc.

CCC-III, Inc.

Warrick Indiana, L.P.

Chelsea Communications, LLC

Chelsea Communications, Inc.

GS Telecommunications LLC

Kalamazoo County Cablevision, Inc.

Multi-Channel T.V. Cable Company

Mt. Lebanon Cablevision, Inc.

Rigpal Communications, Inc.

Upper St. Clair Cablevision, Inc.

Pericles Communications Corporation

 

27

--------------------------------------------------------------------------------


 

Mountain Cable Communications Corporation

Young’s Cable TV Corp.

Better TV, Inc. of Bennington

Adelphia Cablevision Associates, L.P.

Three Rivers Cable Associates, L.P.

Mountain Cable Company, L.P.

Lake Champlain Cable Television Corporation

Richmond Cable Television Corporation

Adelphia GS Cable, LLC

ACC Cable Holdings VA, Inc.

Adelphia Cable Partners, L.P.

GS Cable LLC

ACC Cable Communications FL-VA, LLC

Timotheos Communications, L.P.

Southeast Florida Cable, Inc.

Key Biscayne Cablevision

West Boca Acquisition Limited Partnership

Starpoint, Limited Partnership

Genesis Cable Communications Subsidiary L.L.C.

Cable Sentry Corporation

Coral Security, Inc.

Westview Security, Inc.

Olympus Capital Corporation

TMC Holdings, LLC

Adelphia Company of Western Connecticut

Olympus Subsidiary, LLC

Adelphia Holdings 2001, LLC

Palm Beach Group, Inc.

 

28

--------------------------------------------------------------------------------


 

Seven A (Joint and Several Borrower Group):

 

 

Borrower:

ACC Investment Holdings, Inc.

 

Guarantors:

 

ACC Telecommunications Holdings LLC

ACC Telecommunications LLC

ACC Telecommunications of Virginia LLC

ACC-AMN Holdings, LLC

Adelphia Acquisition Subsidiary, Inc.

Adelphia Arizona, Inc.

Adelphia Cablevision, LLC

Adelphia Communications International, Inc.

Adelphia International II, LLC

Adelphia International III, LLC

Adelphia Harbor Center Holdings, LLC

Adelphia General Holdings III, Inc.

Adelphia Mobile Phones, Inc.

Adelphia Telecommunications, Inc.

Adelphia Wellsville, LLC

Chestnut Street Services, LLC

The Golf Club at Wending Creek Farms, LLC

Mercury Communications, Inc.

Page Time, Inc.

Sabres, Inc.

US Tele-Media Investment Company

Empire Sports Network, L.P.

 

29

--------------------------------------------------------------------------------


 

Seven B (Several Borrower Group):

 

 

Borrower:

Arahova Communications, Inc.

 

Guarantors:

 

FAE Cable Management Corp.

Adelphia Blairsville, LLC

Century Colorado Springs Corp.

Century Voice and Data Communications, Inc.

Century Australia Communications Corp.

Century Oregon Cable Corp.

Century Investment Holding Corp.

Century Investors, Inc.

Owensboro-Brunswick, Inc.

Century Advertising, Inc.

Century Programming, Inc.

Century Realty Corp.

Century Federal, Inc.

Century Pacific Cable TV, Inc.

Century Cable of Southern California

Century Communications Corp.

Century Exchange, LLC

 

30

--------------------------------------------------------------------------------


 

Seven C (Several Borrower Group):

 

 

Borrower:

Adelphia California Cablevision, LLC

 

Guarantors:

 

Adelphia Cablevision of the Kennebunks, LLC

CP-MDU I LLC

CP-MDU II LLC

Adelphia Telecommunications of Florida, Inc.

Buenavision Telecommunications, Inc.

Century Cablevision Holdings, LLC

CCC-Indiana, Inc.

CCH Indiana, L.P.

Global Cablevision II, LLC

Global Acquisition Partners, L.P.

Monument Colorado Cablevision, Inc.

Leadership Acquisition Limited Partnership

Telesat Acquisition Limited Partnership

Robinson/Plum Cablevision, L.P.

 

31

--------------------------------------------------------------------------------


 

Holding Company Guarantors:

 

Adelphia Communications Corporation

ACC Operations, Inc.

ACC Holdings II, LLC

FrontierVision Holdings, LLC

FrontierVision Partners, L.P.

Adelphia GP Holdings, LLC

Montgomery Cablevision, Inc.

Adelphia Western New York Holdings, LLC

ACC Properties Holdings, LLC

ACC Properties (JB), LLC

ACC Properties 1, LLC

ACC Properties 4, LLC

ACC Properties 6, LLC

ACC Properties 103, LLC

ACC Properties 105, LLC

ACC Properties 109, LLC

ACC Properties 121, LLC

ACC Properties 122, LLC

ACC Properties 123, LLC

ACC Properties 124, LLC

ACC Properties 130, LLC

ACC Properties 146, LLC

ACC Properties 148, LLC

ACC Properties 149, LLC

ACC Properties 150, LLC

ACC Properties 151, LLC

ACC Properties 152, LLC

ACC Properties 154, LLC

ACC Properties 156, LLC

 

32

--------------------------------------------------------------------------------


 

ANNEX B

 

Borrowing Limits

 

Borrower Group

 

Initial Borrowing Limits

 

Final Borrowing Limits

 

 

 

 

 

Century

 

$690,000,000

 

$650,000,000

 

 

 

 

 

Century-TCI

 

230,000,000

 

250,000,000

 

 

 

 

 

UCA

 

100,000,000

 

75,000,000

 

 

 

 

 

Parnassos

 

10,000,000

 

10,000,000

 

 

 

 

 

FrontierVision

 

215,000,000

 

205,000,000

 

 

 

 

 

Olympus

 

25,000,000

 

25,000,000

 

 

 

 

 

Seven A

 

0

 

0

 

 

 

 

 

Seven B

 

20,000,000

 

75,000,000

 

 

 

 

 

Seven C

 

10,000,000

 

10,000,000

 

 

 

 

 

Total:

 

$1,300,000,000

 

$1,300,000,000

 

 

 

 

 

 

33

--------------------------------------------------------------------------------